 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 1 of 16 Page ID #:123



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10 HOWARD SCHATZ,                                 Case No.: 2:21-cv-00972-VAP-KS
11                                                Hon. Karen L. Stevenson Presiding
                    Plaintiff,
12
                                                  STIPULATED PROTECTIVE
13 v.                                             ORDER

14 VIUMBE, LLC, et al.
                                                 DISCOVERY MATTER
15
             Defendants.
16
17
18         1. A. PURPOSES OF LIMITATIONS

19         Discovery in this action is likely to involve production of confidential, proprietary,

20 or private information for which special protection from public disclosure and from use
21 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
22 parties hereby stipulate to and petition the Court to enter the following Stipulated
23 Protective Order. The parties acknowledge that this Order does not confer blanket
24 protections on all disclosures or responses to discovery and that the protection it affords
25 from public disclosure and use extends only to the limited information or items that are
26 entitled to confidential treatment under the applicable legal principles. The parties further
27 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
28 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 2 of 16 Page ID #:124



 1 sets forth the procedures that must be followed and the standards that will be applied
 2 when a party seeks permission from the court to file material under seal.
 3         B.     GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets, customer and pricing lists and other
 5 valuable research, development, commercial, financial, technical and/or proprietary
 6 information for which special protection from public disclosure and from use for any
 7 purpose other than prosecution of this action is warranted. Such confidential and
 8 proprietary materials and information consist of, among other things, confidential
 9 business or financial information, information regarding confidential business practices,
10 or other confidential research, development, or commercial information (including
11 information implicating privacy rights of third parties), information otherwise generally
12 unavailable to the public, or which may be privileged or otherwise protected from
13 disclosure under state or federal statutes, court rules, case decisions, or common law.
14 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
15 disputes over confidentiality of discovery materials, to adequately protect information
16 the parties are entitled to keep confidential, to ensure that the parties are permitted
17 reasonable necessary uses of such material in preparation for and in the conduct of trial,
18 to address their handling at the end of the litigation, and serve the ends of justice, a
19 protective order for such information is justified in this matter. It is the intent of the
20 parties that information will not be designated as confidential for tactical reasons and that
21 nothing be so designated without a good faith belief that it has been maintained in a
22 confidential, non-public manner, and there is good cause why it should not be part of the
23 public record of this case.
24         2.     DEFINITIONS
25         2.1    Action: this pending federal lawsuit, Case No. 2:21-cv-00972-VAP-KS
26         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
27 information or items under this Order.
28


                                                  -2-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 3 of 16 Page ID #:125



 1         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
 2 it is generated, stored or maintained) or tangible things that qualify for protection under
 3 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 4 Statement.
 5         2.4    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:
 6 extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to
 7 another Party or Non-Party would create a substantial risk of serious harm that could not
 8 be avoided by less restrictive means.
 9         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
10 support staff).
11         2.6    Designating Party: a Party or Non-Party that designates information or items
12 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
13 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
14         2.7    Disclosure or Discovery Material: all items or information, regardless of the
15 medium or manner in which it is generated, stored, or maintained (including, among other
16 things, testimony, transcripts, and tangible things), that are produced or generated in
17 disclosures or responses to discovery in this matter.
18         2.8    Expert: a person with specialized knowledge or experience in a matter
19 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20 expert witness or as a consultant in this Action.
21         2.9    House Counsel: attorneys who are employees of a party to this Action.
22 House Counsel does not include Outside Counsel of Record or any other outside counsel.
23         2.10 Non-Party: any natural person, partnership, corporation, association, or
24 other legal entity not named as a Party to this action.
25         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
26 this Action but are retained to represent or advise a party to this Action and have appeared
27 in this Action on behalf of that party or are affiliated with a law firm which has appeared
28 on behalf of that party, and includes support staff.


                                                 -3-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 4 of 16 Page ID #:126



 1         2.12 Party: any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staffs).
 4         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6         2.14 Professional Vendors: persons or entities that provide litigation support
 7 services     (e.g.,   photocopying,   videotaping, translating,   preparing   exhibits   or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9 their employees and subcontractors.
10         2.15 Protected Material: any Disclosure or Discovery Material that is designated
11 as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
12         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
13 from a Producing Party.
14         3.     SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16 Material (as defined above), but also (1) any information copied or extracted from
17 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18 Material; and (3) any testimony, conversations, or presentations by Parties or their
19 Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the trial
21 judge. This Order does not govern the use of Protected Material at trial.
22         4.     DURATION
23         FINAL DISPOSITION of the action is defined as the conclusion of any appellate
24 proceedings, or, if no appeal is taken, when the time for filing of an appeal has run.
25 Except as set forth below, the terms of this protective order apply through FINAL
26 DISPOSITION of the action. The parties may stipulate that the they will be contractually
27 bound by the terms of this agreement beyond FINAL DISPOSITION, but will have to
28 file a separate action for enforcement of the agreement once all proceedings in this case


                                                 -4-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 5 of 16 Page ID #:127



 1 are complete.
 2         Once a case proceeds to trial, information that was designated as
 3 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
 4 an exhibit at trial becomes public and will be presumptively available to all members of
 5 the public, including the press, unless compelling reasons supported by specific factual
 6 findings to proceed otherwise are made to the trial judge in advance of the trial. See
 7 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 8 documents produced in discovery from “compelling reasons” standard when merits-
 9 related documents are part of court record). Accordingly, for such materials, the terms
10 of this protective order do not extend beyond the commencement of the trial.
11         5.    DESIGNATING PROTECTED MATERIAL
12         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
13 Party or Non-Party that designates information or items for protection under this Order
14 must take care to limit any such designation to specific material that qualifies under the
15 appropriate standards. The Designating Party must designate for protection only those
16 parts of material, documents, items, or oral or written communications that qualify so
17 that other portions of the material, documents, items, or communications for which
18 protection is not warranted are not swept unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations that
20 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
21 to unnecessarily encumber the case development process or to impose unnecessary
22 expenses and burdens on other parties) may expose the Designating Party to sanctions.
23         If it comes to a Designating Party’s attention that information or items that it
24 designated for protection do not qualify for protection, that Designating Party must
25 promptly notify all other Parties that it is withdrawing the inapplicable designation.
26         5.2   Manner and Timing of Designations. Except as otherwise provided in this
27 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28


                                                 -5-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 6 of 16 Page ID #:128



 1 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 2 must be clearly so designated before the material is disclosed or produced.
 3         Designation in conformity with this Order requires:
 4               (a)    for information in documentary form (e.g., paper or electronic
 5 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 6 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
 7 “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL”
 8 legend or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY legend”), to each page
 9 that contains protected material. If only a portion or portions of the material on a page
10 qualifies for protection, the Producing Party also must clearly identify the protected
11 portion(s) (e.g., by making appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection need
13 not designate them for protection until after the inspecting Party has indicated which
14 documents it would like copied and produced. During the inspection and before the
15 designation, all of the material made available for inspection shall be deemed
16 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has
17 identified the documents it wants copied and produced, the Producing Party must
18 determine which documents, or portions thereof, qualify for protection under this Order.
19 Then, before producing the specified documents, the Producing Party must affix the
20 “CONFIDENTIAL legend” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY
21 legend” to each page that contains Protected Material. If only a portion or portions of the
22 material on a page qualifies for protection, the Producing Party also must clearly identify
23 the protected portion(s) (e.g., by making appropriate markings in the margins).
24               (b)    Deposition transcripts and portions thereof taken in this action may
25 be designated as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES
26 ONLY” during the deposition or after, in which case the portion of the transcript
27 containing Protected Material shall be identified in the transcript by the Court Reporter
28 as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The


                                                 -6-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 7 of 16 Page ID #:129



 1 designated testimony shall be bound in a separate volume and marked by the reporter
 2 accordingly.
 3         Where testimony is designated during the deposition, the Designating Party shall
 4 have the right to exclude, at those portions of the deposition, all persons not authorized
 5 by the terms of this Protective Order to receive such Protected Material Within thirty (30)
 6 days after a deposition transcript is certified by the court reporter, any party may
 7 designate pages of the transcript and/or its exhibits as Protected Material. During such
 8 thirty (30) day period, the transcript in its entirety shall be treated as “CONFIDENTIAL”
 9 (except for those portions identified earlier as “CONFIDENTIAL – ATTORNEYS’
10 EYES ONLY” which shall be treated accordingly from the date of designation). If any
11 party so designates such material, the parties shall provide written notice of such
12 designation to all parties within the thirty (30) day period. Protected Material within the
13 deposition transcript or the exhibits thereto may be identified in writing by page and line,
14 or by underlining and marking such portions “CONFIDENTIAL” or “CONFIDENTIAL
15 – ATTORNEYS’ EYES ONLY” and providing such marked-up portions to all counsel.
16                (c)   for information produced in some form other than documentary and
17 for any other tangible items, that the Producing Party affix in a prominent place on the
18 exterior of the container or containers in which the information is stored the legend
19 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” If only a
20 portion or portions of the information warrants protection, the Producing Party, to the
21 extent practicable, shall identify the protected portion(s).
22         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
23 to designate qualified information or items does not, standing alone, waive the
24 Designating Party’s right to secure protection under this Order for such material. Upon
25 timely correction of a designation, the Receiving Party must make reasonable efforts to
26 assure that the material is treated in accordance with the provisions of this Order.
27 //
28 //


                                                  -7-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 8 of 16 Page ID #:130



 1         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
 3 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 4         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 5 process under Local Rule 37.1 et seq.
 6         6.3    The burden of persuasion in any such challenge proceeding shall be on the
 7 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 8 to harass or impose unnecessary expenses and burdens on other parties) may expose the
 9 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
10 the confidentiality designation, all parties shall continue to afford the material in question
11 the level of protection to which it is entitled under the Producing Party’s designation until
12 the Court rules on the challenge.
13         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
15 disclosed or produced by another Party or by a Non-Party in connection with this Action
16 only for prosecuting, defending, or attempting to settle this Action. Such Protected
17 Material may be disclosed only to the categories of persons and under the conditions
18 described in this Order. When the Action has been terminated, a Receiving Party must
19 comply with the provisions of section 13 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21 location and in a secure manner that ensures that access is limited to the persons
22 authorized under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
24 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
25 may disclose any information or item designated “CONFIDENTIAL” only to:
26                (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
27 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
28 to disclose the information for this Action;


                                                  -8-
 Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 9 of 16 Page ID #:131



 1               (b)    the officers, directors, and employees (including House Counsel) of
 2 the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3               (c)    Experts (as defined in this Order) of the Receiving Party to whom
 4 disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6               (d)    the court and its personnel;
 7               (e)    court reporters and their staff;
 8               (f)    professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
10 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11               (g)    the author or recipient of a document containing the information or a
12 custodian or other person who otherwise possessed or knew the information;
13               (h)    during their depositions, witnesses, and attorneys for witnesses, in the
14 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
16 be permitted to keep any confidential information unless they sign the “Acknowledgment
17 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
18 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
19 depositions that reveal Protected Material may be separately bound by the court reporter
20 and may not be disclosed to anyone except as permitted under this Stipulated Protective
21 Order; and
22               (i)    any mediator or settlement officer, and their supporting personnel,
23 mutually agreed upon by any of the parties engaged in settlement discussions.
24         7.3   Disclosure of “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
25 Information or Items. Unless otherwise ordered by the court or permitted in writing by
26 the Designating Party, a Receiving Party may disclose any information or item designated
27 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
28


                                                  -9-
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 10 of 16 Page ID #:132



 1               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 2 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 3 to disclose the information for this Action;
 4               (b)    Experts (as defined in this Order) of the Receiving Party to whom
 5 disclosure is reasonably necessary for this Action and who have signed the
 6 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7               (c)    the court and its personnel;
 8               (d)    private court reporters and their staff to whom disclosure is
 9 reasonably necessary for this Action and who have signed the “Acknowledgment and
10 Agreement to Be Bound” (Exhibit A);
11               (e)    professional jury or trial consultants, mock jurors, and Professional
12 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
13 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14               (f)    the author or recipient of a document containing the information or a
15 custodian or other person who otherwise possessed or knew the information; and
16               (g)    any mediator or settlement officer, and their supporting personnel,
17 mutually agreed upon by any of the parties engaged in settlement discussions.
18         7.4   Nothing herein in any way restricts the ability of the Receiving Party to use
19 “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material
20 produced to it in examining or cross-examining any employee or consultant of the
21 Designating Party.
22         7.5   Nothing herein shall bar any attorney in the course of rendering advice to
23 such attorney’s client with respect to this litigation from conveying to any party client
24 the attorney’s evaluation in a general way of CONFIDENTIAL -- ATTORNEYS’ EYES
25 ONLY information produced or exchanged under the terms of this Protective Order;
26 provided, however, that in rendering such advice and otherwise communicating with the
27 client, the attorney shall not disclose the specific contents of any CONFIDENTIAL
28 ATTORNEYS’ EYES ONLY produced by another party if such disclosure would be


                                                  - 10 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 11 of 16 Page ID #:133



 1 contrary to the terms of this Confidentiality Agreement. The Parties further agree that
 2 Plaintiff is free to name revealed alleged infringers as defendants in lawsuit,
 3 notwithstanding any Party’s designation of documents showing such information as
 4 CONFIDENTIAL ATTORNEYS’ EYES ONLY.
 5          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6                IN OTHER LITIGATION
 7          If a Party is served with a subpoena or a court order issued in other litigation that
 8 compels disclosure of any information or items designated in this Action as
 9 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that Party
10 must:
11                (a)    promptly notify in writing the Designating Party. Such notification
12 shall include a copy of the subpoena or court order;
13                (b)    promptly notify in writing the party who caused the subpoena or order
14 to issue in the other litigation that some or all of the material covered by the subpoena or
15 order is subject to this Protective Order. Such notification shall include a copy of this
16 Stipulated Protective Order; and
17                (c)    cooperate with respect to all reasonable procedures sought to be
18 pursued by the Designating Party whose Protected Material may be affected.
19                (d)    If the Designating Party timely seeks a protective order, the Party
20 served with the subpoena or court order shall not produce any information designated in
21 this action as “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES
22 ONLY” before a determination by the court from which the subpoena or order issued,
23 unless the Party has obtained the Designating Party’s permission. The Designating Party
24 shall bear the burden and expense of seeking protection in that court of its confidential
25 material and nothing in these provisions should be construed as authorizing or
26 encouraging a Receiving Party in this Action to disobey a lawful directive from another
27 court.
28


                                                  - 11 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 12 of 16 Page ID #:134



 1         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2               PRODUCED IN THIS LITIGATION
 3               (a)     The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL -
 5 - ATTORNEYS’ EYES ONLY.”                  Such information produced by Non-Parties in
 6 connection with this litigation is protected by the remedies and relief provided by this
 7 Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
 8 seeking additional protections.
 9               (b)     In the event that a Party is required, by a valid discovery request, to
10 produce a Non-Party’s confidential information in its possession, and the Party is subject
11 to an agreement with the Non-Party not to produce the Non-Party’s confidential
12 information, then the Party shall:
13                     (1)     promptly notify in writing the Requesting Party and the Non-
14 Party that some or all of the information requested is subject to a confidentiality
15 agreement with a Non-Party;
16                     (2)     promptly provide the Non-Party with a copy of the Stipulated
17 Protective Order in this Action, the relevant discovery request(s), and a reasonably
18 specific description of the information requested; and
19                     (3)     make the information requested available for inspection by the
20 Non-Party, if requested.
21               (c)     If the Non-Party fails to seek a protective order from this court within
22 14 days of receiving the notice and accompanying information, the Receiving Party may
23 produce the Non-Party’s confidential information responsive to the discovery request. If
24 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
25 information in its possession or control that is subject to the confidentiality agreement
26 with the Non-Party before a determination by the court. Absent a court order to the
27 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
28 court of its Protected Material.


                                                  - 12 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 13 of 16 Page ID #:135



 1         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9 that is attached hereto as Exhibit A.
10         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11               PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other protection, the
14 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16 established in an e-discovery order that provides for production without prior privilege
17 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18 an agreement on the effect of disclosure of a communication or information covered by
19 the attorney-client privilege or work product protection, the parties may incorporate their
20 agreement in the stipulated protective order submitted to the court.
21         12.    MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23 person to seek its modification by the Court in the future.
24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
25 Protective Order, no Party waives any right it otherwise would have to object to
26 disclosing or producing any information or item on any ground not addressed in this
27 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
28 to use in evidence of any of the material covered by this Protective Order.


                                                - 13 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 14 of 16 Page ID #:136



 1         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 2 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
 3 under seal pursuant to a court order authorizing the sealing of the specific Protected
 4 Material at issue. If a Party’s request to file Protected Material under seal is denied by
 5 the court, then the Receiving Party may file the information in the public record unless
 6 otherwise instructed by the court.
 7         13.    FINAL DISPOSITION
 8         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 9 of a written request by the Designating Party, each Receiving Party must return all
10 Protected Material to the Producing Party or destroy such material. As used in this
11 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12 summaries, and any other format reproducing or capturing any of the Protected Material.
13 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
14 a written certification to the Producing Party (and, if not the same person or entity, to the
15 Designating Party) by the 60 day deadline that (1) identifies (by category, where
16 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
17 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
18 any other format reproducing or capturing any of the Protected Material.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //


                                                 - 14 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 15 of 16 Page ID #:137



 1         Notwithstanding this provision, Counsel are entitled to retain an archival copy of
 2 all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 3 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 4 consultant and expert work product, even if such materials contain Protected Material.
 5 Any such archival copies that contain or constitute Protected Material remain subject to
 6 this Protective Order as set forth in Section 4 (DURATION).
 7         14.   VIOLATION
 8         Any violation of this Order may be punished by any and all appropriate measures
 9 including, without limitation, contempt proceedings and/or monetary sanctions.
10
11         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12
13 Dated: July 20, 2021
14
15                                              KAREN L. STEVENSON
                                           UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 15 -
Case 2:21-cv-00972-VAP-KS Document 26 Filed 07/20/21 Page 16 of 16 Page ID #:138



 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I,   _____________________________             [print   or   type   full   name],   of
 5 _________________ [print or type full address], declare under penalty of perjury that I
 6 have read in its entirety and understand the Stipulated Protective Order that was issued
 7 by the United States District Court for the Central District of California on [date] in the
 8 case of Howard Schatz v. Viumbe, LLC et al.; 2:21-cv-00972-VAP-KS. I agree to comply
 9 with and to be bound by all the terms of this Stipulated Protective Order and I understand
10 and acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner any
12 information or item that is subject to this Stipulated Protective Order to any person or
13 entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 action.
18
     Date: ______________________________________
19
20 City and State where sworn and signed: _________________________________
21 Printed name: _______________________________
22
     Signature: __________________________________
23
24
25
26
27
28


                                                 - 16 -
